COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-119-CV
 
IN RE VINCENT PETRELLA                                                        RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and writ of habeas corpus and request for
emergency relief and is of the opinion that relief should be denied.  Accordingly, relator=s
petition for writ of mandamus and writ of habeas corpus and request for
emergency relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: 
CAYCE, C.J.; HOLMAN and GARDNER, JJ.
 
DELIVERED: 
April 9, 2007




    [1]See
Tex. R. App. P. 47.4.